Citation Nr: 0124434	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-17 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1977 to 
October 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Appeals (VA) Boise, Idaho, Regional Office (RO).


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  VA regulations have also been 
revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran essentially contends that he developed PTSD as a 
result of his participation in recovery efforts which 
followed the crash of a commercial jet and smaller plane 
while stationed at Point Loma Sub Station in San Diego, 
California during his period of active service.  He claims 
that he was on site when the jet crashed outside Balboa Naval 
Hospital and that he helped with crowd control as well as 
with the loading of bodies.  Additionally, the veteran claims 
that he assisted a fire crew in controlling the fire, adding 
that he was a firefighter in the military. 

Review of a VA progress note, dated in August 1999, shows 
that the veteran reported that while stationed in San Diego 
in 1978 he witnessed a plane crash between a Pacific 
Southwest Airlines airliner and a Cessna plane close to 
Balboa Hospital.  He added that he was enlisted to help 
search for bodies in the wreckage.  An impression of PTSD was 
included as part of the progress note.

A VA hospital discharge summary, dated in November 1999, also 
shows that PTSD was included as part of the "discharge 
problem list." 

Also of record is a newspaper article, shown to have been 
taken from the internet in August 2000 by the RO.  This 
article, dated in September 1998, from The San Diego Union-
Tribune, relates that twenty years had passed from the date 
of a midair crash between two planes, a Pacific Southwest 
Airlines and a Cessna, over San Diego, California.  The exact 
date of the crash was noted to have been September 25, 1978.

The evidence of record includes VA outpatient treatment 
records from the VA Medical Center located in Boise, Idaho, 
dated from July 2000 to March 2001.  A July 2000 treatment 
note is shown to include PTSD as part of the veteran's 
"problem list."  

Available service personnel records show that the veteran was 
discharged from service in October 1978 while stationed at 
the Naval Station in San Diego, California.  Also, the 
veteran's DD Form 214N, Report of Separation from Active 
Duty, shows that he had been trained in "fire pump repair."  

The Board notes, regarding the above-mentioned claimed 
stressor, that while the RO associated certain service 
personnel records with the claims folder, an attempt has not 
been made, as is shown to have been suggested by the 
veteran's accredited representative in October 2001, to 
verify the veteran's participation in the aftermath of the 
1978 airline collision.  The representative further urged VA 
to seek to obtain the veteran's military unit records at the 
time of the accident, lessons learned and quarterly reports, 
as well as his military administrative file.  The appellant 
should be offered an opportunity to provide additional 
specific information that would permit such a search.

The Board also points out that the United States Court of 
Appeals for Veterans Claims (Court), in Cohen v. Brown, 
10 Vet. App. 128 (1997), altered the analysis required in 
claims for entitlement to service connection for PTSD.  
Significantly, the Court held that VA had adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  

In addition, the Board notes that the revised duty to assist 
includes providing a VA medical examination when there is 
competent evidence of a present disability or recurrent 
symptoms that may be associated with active service.  In this 
case, the Board points out the veteran has not been scheduled 
to be afforded an appropriate examination for the claimed 
PTSD, for which an impression of this claimed disorder is of 
record, to ascertain the etiology, nature, and extent of the 
specified disability.  The Board finds that such an 
examination should be conducted in an effort to allow for an 
adequate determination of this matter on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issue of 
service connection for PTSD.  He should 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder. 

The veteran should also be specifically 
requested to furnish proof of his 
involvement with the recovery efforts 
following the above-mentioned September 
25, 1978, plane accident, namely, 1)  the 
location of his exact whereabouts on that 
day, 2)  the name and unit to which he 
was assigned on that day, and 3)  whether 
he was awarded any commendations as a 
result of his participation in the plane 
crash recovery effort.  The veteran 
should also be asked to supply specific 
evidence which documents that he was in 
fact a Navy firefighter.  

2.  The RO should take the appropriate 
action to obtain all VA medical treatment 
records associated with treatment 
afforded the veteran from the outpatient 
treatment clinic located at the VA 
Medical Center in Boise, Idaho from March 
2001 to the present.  All records 
obtained should be associated with the 
claims folder.  

3.  The RO should seek to obtain, through 
all appropriate sources, to include the 
National Personnel Records Center (NPRC), 
Attn: U.S. Navy Correspondence, 9700 Page 
Avenue, St. Louis, MO 63132, the Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197, as well 
as the Naval Station located in San 
Diego, California, the veteran's complete 
service military personnel and 
administrative files.  If unable to 
provide such information, the above-named 
sources should be asked to identify the 
agency or department that may provide 
such information and the RO should 
conduct follow-up inquiries accordingly.

The RO should then attempt to certify the 
occurrence of the September 25, 1978, 
incident and any indication of the 
veteran's involvement therein.

4.  The RO must thereafter make a 
specific determination, based on the 
complete record, including all evidence 
which was received pursuant to this 
Remand, as to whether the veteran was 
exposed to a stressor or stressors in 
service.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be informed as to 
which stressor or stressors have been 
verified.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

6.  The RO should inform the veteran of 
the consequences of failing to report for 
the above-referenced VA examination 
without good cause as set forth in 38 
C.F.R. § 3.655 (2001).

7.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.

8.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


